         Case 1:20-cv-05479-MKV Document 13 Filed 10/14/20 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 10/14/2020

 LAWRENCE YOUNG, on behalf of himself
 and all others similarly situated,

                           Plaintiff,
                                                                1:20-cv-05479-MKV
                    -against-
                                                                    ORDER OF
 KRISPY KREME DOUGHNUT                                              DISMISSAL
 CORPORATION,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       It having been reported to this Court by the parties that this case has been settled [ECF No.

12], IT IS HEREBY ORDERED that the above-captioned action is discontinued without costs to

any party and without prejudice to restoring the action to this Court’s calendar if the application

to restore the action is made by November 14, 2020. If no such application is made by that date,

today’s dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356

F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                     _________________________________
Date: October 14, 2020                               MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
